     Case 5:21-cv-00104-JFW-PLA Document 3 Filed 01/27/21 Page 1 of 4 Page ID #:15



1
                                                                             JS-6
2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          EASTERN DIVISION
11

12   LARRY LEE JACKS,                            )    No. ED CV 21-104-JFW (PLA)
                                                 )
13                        Petitioner,            )
                                                 )    ORDER DISMISSING SUCCESSIVE
14                 v.                            )    PETITION WITHOUT PREJUDICE
                                                 )
15   WARDEN LYNCH,                               )
                                                 )
16                        Respondent.            )
                                                 )
17

18                                                    I.
19                                            BACKGROUND
20           On January 15, 2021, petitioner filed a Petition for Writ of Habeas Corpus. In 2016,
21   petitioner was convicted of robbery (Cal. Penal Code § 211) in the San Bernardino County
22   Superior Court, and was sentenced to a state prison term of forty years to life. He is currently
23   incarcerated at California State Prison, Sacramento. (ECF No. 1 at 2). The Petition challenges
24   petitioner’s 2016 conviction on the ground that his constitutional rights were violated because his
25   arraignment took place five days after his arrest.1 (Id. at 3).
26

27
         1
            As petitioner is in custody pursuant to a state court judgment, the Court construes the
28
     Petition under 28 U.S.C. § 2254.
     Case 5:21-cv-00104-JFW-PLA Document 3 Filed 01/27/21 Page 2 of 4 Page ID #:16



1           In March 2020, petitioner filed an earlier habeas petition in this Court (the “2020 Petition”).

2    (Case No. ED CV 20-628-JFW (PLA), ECF No. 1). The 2020 Petition also challenged petitioner’s

3    2016 conviction, and contained two grounds for relief: (1) petitioner was mentally incompetent at

4    the time of his trial, and his trial counsel provided ineffective assistance for failing to adequately

5    investigate petitioner’s mental health; and (2) the attorney-client privilege was violated at the

6    hearing on petitioner’s motion for a new trial. (Id.). Judgment was entered on September 1, 2020,

7    dismissing the 2020 Petition with prejudice, and a certificate of appealability was denied. (Id., ECF
8    Nos. 13, 22-24). Petitioner filed a notice of appeal in the Ninth Circuit, which is currently pending.
9    (Id., ECF No. 26).
10

11                                                    II.
12                                              DISCUSSION
13          A federal habeas petition is successive if it raises claims that were or could have been
14   adjudicated on the merits in a previous petition. Cooper v. Calderon, 274 F.3d 1270, 1273 (9th
15   Cir. 2001) (per curiam). The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
16   provides that a claim presented in a second or successive federal habeas petition that was not
17   presented in a prior petition shall be dismissed unless:
18          (A) the applicant shows that the claim relies on a new rule of constitutional law,
            made retroactive to cases on collateral review by the Supreme Court, that was
19          previously unavailable; or
20          (B)(i) the factual predicate for the claim could not have been discovered previously
            through the exercise of due diligence; and
21
            (ii) the facts underlying the claim, if proven and viewed in light of the evidence as a
22          whole, would be sufficient to establish by clear and convincing evidence that, but for
            constitutional error, no reasonable factfinder would have found the applicant guilty
23          of the underlying offense.
24   28 U.S.C. § 2244(b)(2)(A), (B).
25          Furthermore, “[b]efore a second or successive application . . . is filed in the district court,
26   the applicant shall move in the appropriate court of appeals for an order authorizing the district
27   court to consider the application.” 28 U.S.C. § 2244(b)(3)(A).
28

                                                       2
     Case 5:21-cv-00104-JFW-PLA Document 3 Filed 01/27/21 Page 3 of 4 Page ID #:17



1            As set forth above, petitioner’s 2020 Petition was dismissed with prejudice. As both the

2    2020 Petition and instant Petition challenge petitioner’s 2016 conviction, the Court concludes that

3    the instant Petition is successive. Although it does not appear that petitioner satisfies any of the

4    exceptions listed in 28 U.S.C. § 2244(b)(2)(A) or (B), even if he could make such a showing, he

5    is still required to request and obtain authorization from the Ninth Circuit before filing a successive

6    petition. 28 U.S.C. § 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct. 793, 166

7    L. Ed. 2d 628 (2007) (AEDPA requires petitioner to receive authorization from the court of appeals
8    before filing a second habeas petition). Because there is no indication that petitioner has obtained
9    such authorization from the Ninth Circuit, the Court is without jurisdiction to entertain the instant
10   Petition. See Burton, 549 U.S. at 153; Cooper, 274 F.3d at 1274 (“‘When the AEDPA is in play, the
11   district court may not, in the absence of proper authorization from the court of appeals, consider a
12   second or successive habeas application.’”).
13           Accordingly, dismissal of the instant Petition without prejudice as successive is appropriate.2
14   /
15   /
16   /
17   /
18   /
19   /
20   /
21

22       2
           If petitioner wishes to make a successive habeas application, he must file a “Motion for
23   Order Authorizing District Court to Consider Second or Successive Petition Pursuant to 28
     U.S.C. § 2244(b)(3)(A)” directly with the Ninth Circuit Court of Appeals. Until the Ninth Circuit
24   issues such an order, any direct or implied request for a second or successive petition for writ
     of habeas corpus is barred by § 2244(b) and must be dismissed without prejudice to
25   petitioner’s right to seek authorization from the Ninth Circuit to file the petition.
              If petitioner obtains permission from the Ninth Circuit Court of Appeals to file a
26   successive petition, he should file a new petition for writ of habeas corpus. He should not file
27   an amended petition in this action or use the case number from this action because the
     instant action is being closed today. If petitioner files a new petition, the Court will give that
28   petition a new case number.

                                                        3
     Case 5:21-cv-00104-JFW-PLA Document 3 Filed 01/27/21 Page 4 of 4 Page ID #:18



1                                            III.

2                                      CONCLUSION

3          IT IS THEREFORE ORDERED that this action is dismissed without prejudice as
4    successive.
5

6             -DQXDU\
     DATED: ___________________________
                                     __             __________________________________
                                                    ____
                                                       __
                                                        _____
                                                           _ ____________
                                                                        ______________
                                                        HONORABLE
                                                        HONO
                                                        HO N RABLE JOHN F. WALTER
7                                                     UNITED
                                                      UNIT
                                                         IT
                                                          TED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
